Title: To James Madison from Henry Lee, 14 March 1789
From: Lee, Henry
To: Madison, James


My dear sir—
Alexa. 14h. March 89
Tomorrow I go from hence, Mrs. Lee as when you left her. If I forgot to fill up the power of attorney, please to insert Mr Jeffersons name.
Yesterday the original papers went off in the Maryland bound to Bordeaux to the care of Mr. Mason Merchant there—I am told in three or four days the mail reaches Versailles from that port.
Many applicants above & here, on each side of the river have waited on me for lots at the great falls, Gilpin is now engaged in the road, & every thing would prosper if we had possession.
Surely the sum might be got in N York, if I knew so I would ride to see you. Old Bland after undergoing strange adventures by land & by sea got yesterday by the assistance of several fœderal acquaintances from the mouth of Potomac to Mt. Vernon, & will proceed in mondays stage. I have not seen the sable knight. Adieu
Henry Lee


Tittles
The president of the U S.
His Excellency the V. P. of the U. States.
His Excellency A. B Senator of the U. S.
The hond. a b delegate in the Congress of the U. S.
The hond. A. B. Ambassa[d]or
The hond. a b. c heads of the principal departments in Governt.

I prefer no title to the president sooner than the one common to state governors & which I have given to the senate, and I know not how our people would bear a new name.
